                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                     CIVIL CASE NO. 5:19-cv-00165-MR


ROBERT H. JOHNSON,              )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
KERI L. TRIPLETT, et al.,       )                              ORDER
                                )
               Defendants.      )
_______________________________ )

         THIS MATTER is before the Court on the Plaintiff’s pro se “Motion to

Proceed on to Trial After Discovery Motions are Submitted and Because of

Defendants Attorney Thomas Wilmoth’s Conduct at Deposition of Plaintiff on

March 29, 2021” [Doc. 76].

         The incarcerated Plaintiff filed this action pursuant to 42 U.S.C. § 1983.

The Complaint passed initial review on claims against Defendants Keri L.

Triplett and Beth Berry, alleging an assault upon the Plaintiff at the Watauga

County Detention Center (“WCDC”).1

         In the present Motion, the Plaintiff asks the Court to allow the case to

“go straight to trial after discovery motions are submitted” because the



1   This case was assigned to Judge Frank D. Whitney at the time of initial review.
Defendants are “trying to do every lie and trick in the book to get out of this

case….” [Doc. 76 at 1]. The Plaintiff also argues that defense counsel called

him a liar at his deposition, whereas it was the attorney who lied and the

Plaintiff seeks the opportunity to demonstrate this at trial.

      The Defendants have filed a Response [Doc. 83] stating that it is

difficult to take a position because the Motion is unclear. They object to the

Motion to the extent that the Plaintiff asks the Court to suspend the Federal

Rules of Civil Procedure and forego considering dispositive motions.

      The Plaintiff’s apparent disagreement with defense counsel about his

own credibility and the merit of the case provides no basis for foregoing

dispositive motions and proceeding straight to trial. Therefore, this Motion is

denied.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion to Proceed

on to Trial…” [Doc. 76] is DENIED.

      IT IS SO ORDERED.
                                 Signed: May 24, 2021




                                         2
